                                    UNITED STATES DISTRICT COURT

                                    MIDDLE DISTRICT OF LOUISIANA


WASHINGTON-ST. TAMMANY ELECTRIC                                                     CIVIL ACTION
COOPERATIVE, INC., ET AL.

VERSUS                                                                              NO. 17-405-JWD-RLB

LOUISIANA GENERATING, L.L.C.

                                                        ORDER

           Before the Court is Plaintiffs’ Motion to Compel Discovery of Defendant’s Consent

Decree Negotiations with the Environmental Protection Agency. (R. Doc. 84). The motion is

opposed. (R. Doc. 100).

I.         Background

           On June 28, 2017, Washington-St. Tammany Electric Cooperative, Inc. (“WST”) and

Claiborne Electric Cooperative, Inc. (“Claiborne”) (collectively, “Plaintiffs” or the “Customer

Cooperatives”), filed this breach of contract action against Louisiana Generating, L.L.C.

(“Defendant” or “LaGen”). (R. Doc. 1, “Compl.”). The Customer Cooperatives allege that they

are non-profit electric cooperative corporations who obtain electric power from LaGen. (Compl.

¶¶ 1-4). The Customer Cooperatives seek a finding that LaGen breached certain Power Supply

and Service Agreements (“Contracts”)1 by charging them for costs associated with LaGen’s

remediation of environmental conditions existing at the Big Cajun II power generating plant

before the execution of the Contracts, as well as a declaration that LaGen may not assess such

costs in the future. (Compl. ¶¶ 4-5). The Customer Cooperatives assert that in light of certain

Environmental Law Clauses in the Contracts, LaGen “has exclusive responsibility for the costs



1
    The Contracts are attached to the Complaint as Exhibits 1-4. (R. Docs. 1-1, 1-2, 1-3, 1-4).
of complying with Environmental Laws existing prior to June 24, 2002, and also the costs of

remediating environmental conditions that existed at the Big Cajun II power generating plant

prior to June 24, 2002.” (Compl. ¶¶ 7-10).

           The Customer Cooperatives assert that LaGen has improperly assessed them with certain

remediation costs incurred pursuant to a Consent Decree between LaGen and the Environmental

Protection Agency (“EPA”) and Louisiana Department of Environmental Quality (“LDEQ”).

(Compl. ¶¶ 11-22). The federal action in which the Consent Decree was entered was brought by

the EPA against LaGen on February 18, 2009 “pursuant to Sections 113(b) and 167 of the Clean

Air Act (‘the Act’), 42 U.S.C. § 7413(b) and 7477, for injunctive relief and the assessment of

civil penalties for violations of the Prevention of Significant Deterioration (‘PSD’) provisions of

the Act, 42 U.S.C. §§ 7470-92; the federally approved Louisiana PSD regulations of the

Louisiana State Implementation Plan (‘SIP’); Title V of the Act, 42 U.S.C. §§ 7661-7661f, and

the federally approved Louisiana Title V program, or any rule or permit issued thereunder.” EPA

v. Louisiana Generating, Civil Action No. 09-100-JJB-RLB, ECF No. 1 at 1 (M.D. La. Feb. 18,

2009).2 On March 5, 2013, the Court entered a Consent Decree providing, in pertinent part, the

following:

           WHEREAS, the Settling Defendant affirms that a portion of the emissions
           technology, including related to PM emissions and refueling, under this consent
           decree, will allow it to comply with the Mercury [and] Air Toxics Rule, a change
           in environmental law promulgated after the filing of the complaint.

Louisiana Generating, ECF No. 427 at 4.3 The Customer Cooperatives allege that “on the basis

of this self-serving statement,” LaGen has wrongly characterized remediation costs of past

excess emissions of nitrous oxides (“NOx”), sulfur dioxide (“SO2”), and particulate matter



2
    The EPA Complaint is attached to the Complaint as Exhibit 5. (R. Doc. 1-5).
3
    The Consent Decree is attached to the Complaint as Exhibit 6. (R. Doc. 1-6).

                                                           2
(“PM”) as related to the 2011 Mercury and Air Toxics Standards (“MATS”) Rule, as opposed to

environmental laws in effect prior to the execution of the Contracts. (See Compl. ¶¶ 21-31).4

        The Customer Cooperatives specifically contend that the following five categories of

costs have been wrongly assessed by LaGen: (i) the boiler conversion of Unit 2 at LaGen’s Big

Cajun II power plan from coal to natural gas (including natural gas pipeline costs); (ii) the

installation of PM continuous emission monitoring systems (“CEMS”) on Units 1 and 3; (iii)

“certain costs” associated with the ash handling collection systems; (iv) “certain costs” of

electrostatic precipitator (“ESP”) upgrades; and (v) “certain costs” that LaGen has identified as

MATS chemical costs. (Compl. ¶¶ 27, 30, 34, 37).

        The Customer Cooperatives assert that LaGen has wrongly assessed them with

approximately $38.1 million between 2016 and 2025 in remediation costs. (Compl. ¶ 28). The

Customer Cooperatives allege that “[o]f the approximately $38.1 million in costs that [they]

dispute, approximately $10.4 million are capital costs, approximately $16.2 million are interest

expenses, and approximately $11.5 million are operations and maintenance expenses.” (Compl. ¶

28). The Customer Cooperatives challenge LaGen’s position that it “has appropriately allocated

chemical costs between the Activated Carbon Injection system (a mercury control) and the dry

sorbent injection (‘DSI’) and SNCR [Selective Non-Catalytic Reduction system] required by the

Consent Decree.” (Compl. ¶ 29). The Customer Cooperatives assert that they have “already

suffered significant harm, paying more than $7.6 million in unjustified charges from July 2015

through May 2017.” (Compl. ¶ 31).




4
 See National Emission Standards for Hazardous Air Pollutants From Coal- and Oil-Fired Electric Utility Steam
Generating Units and Standards of Performance for Fossil-Fuel-Fired Electric Utility, Industrial-Commercial-
Institutional, and Small Industrial-Commercial-Institutional Steam Generating Units, 77 Fed. Reg. 9304 (Feb 16,
2012).

                                                        3
       The Customer Cooperatives served on LaGen a Second Set of Interrogatories and Second

Set of Document Requests on March 30, 2018, and a Third Set of Document Requests on April

13, 2018. (R. Doc. 39-7).

       On June 12, 2018, the Customer Cooperatives filed a Motion for Leave to Serve

Additional Discovery on Defendant. (R. Doc. 39). This motion sought modification of the

Court’s Scheduling Order to modify the April 13, 2018 deadline to complete written discovery to

allow the Customer Cooperatives to timely serve the foregoing discovery requests. (R. Doc. 39).

The Court denied the motion and found the discovery requests untimely. (R. Doc. 51).

       The Customer Cooperatives filed the instant Motion to Compel on November 2, 2018,

the deadline to file discovery motions and to take fact witness depositions. (R. Doc. 84).

II.    Law and Analysis

       A.      Legal Standards

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within this

scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)



                                                 4
the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

       Rule 26(c) of the Federal Rules of Civil Procedure allows the court to issue a protective

order after a showing of good cause “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s

“good cause” requirement indicates that the party seeking a protective order has the burden “to

show the necessity of its issuance, which contemplates a particular and specific demonstration of

fact as distinguished from stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134

F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th

Cir. 1978)).

       Motions to compel discovery responses are governed by Rule 37(a) of the Federal Rules

of Civil Procedure.

       B.      Analysis

               1.     The Scope of the Motion to Compel

       Through the instant motion, the Customer Cooperatives seek an order declaring that all

negotiations involving LaGen, EPA, and LDEQ with respect to the Consent Decree are not



                                                 5
subject to the attorney-client privilege because LaGen “has put the negotiations at issue in this

proceeding and has waived the privilege.” (R. Doc. 84 at 1). The Customer Cooperatives argue

that this relief is appropriate because LaGen has “affirmatively” articulated the defense that

“EPA required LaGen to ‘memorialize’ a LaGen MATS compliance plan in the Consent Decree”

in both a February 2016 presentation to its customers and through the deposition testimony of

LaGen’s President, Jennifer Vosburg. (R. Doc. 84-1 at 8). The Customer Cooperatives argue

that LaGen is improperly using the attorney-client privilege as a shield and sword, and has

otherwise waived the privilege. (R. Doc. 84-1 at 7-8).

       In opposition, LaGen argues that the instant motion is an improper attempt to circumvent

the Court’s order precluding the Customer Cooperatives from obtaining information pursuant to

untimely discovery requests. (R. Doc. 100 at 6-8). LaGen further argues that the information

sought is irrelevant because it is inadmissible pursuant to Rule 408 of the Federal Rules of

Evidence, the information sought is subject to the attorney-client privilege and a “settlement

privilege” under federal common law, and LaGen has not waived the foregoing privileges. (R.

Doc. 100 at 8-22).

       As discussed above, the deadline to complete written discovery has expired, and the

Court has previously denied a motion by the Customer Cooperatives to serve additional written

discovery beyond the expired deadline. (R. Doc. 51). To the extent the Customer Cooperatives

seek an order extending the deadline to conduct written discovery, the instant motion is denied

for failure to demonstrate good cause under Rule 16(b)(4) of the Federal Rules of Civil




                                                 6
Procedure.5 Given the foregoing, the Court will limit the scope of the instant motion to the

following three areas of discovery already conducted.

         First, the Customer Cooperatives challenge LaGen’s counsel’s instructions to deponents

during various depositions not to discuss “settlement discussions” between LaGen and EPA on

the basis that those discussions are inadmissible or privileged. (R. Doc. 84-1 at 6). The specific

depositions referenced (and the only depositions that the Court will consider) are the depositions

of Jennifer Vosburg, Verne Shortell, and Doug Pedigo. The Customer Cooperatives have

submitted excerpts of the depositions containing these instructions not to answer questions. (R.

Docs. 84-5, 84-6, 84-7).

         Second, the Customer Cooperatives challenge LaGen’s objections to Topics 14, 51, and

52 of their Rule 30(b)(6) deposition notice on the basis that those topics inquire into statements

made in settlement negotiations. (R. Doc. 84-1 at 6). In support of this assertion, the Customer

Cooperatives submit a copy of LaGen’s objections to the Rule 30(b)(6) deposition notice. (R.

Doc. 84-8). The objections do not reference Topics 15, 51, and 52. Instead, LaGen objected to

Categories 3, 9, 10 to the extent that they inquired into settlement negotiations (among other

things).

         Third, The Customer Cooperatives challenge LaGen’s designation as attorney-client

privileged eight entries on its privilege log dated between August 31, 2012 to September 7, 2012.

(R. Doc. 84-1 at 7; see R. Doc. 84-9). The Customer Cooperatives suggests that these withheld

communications must concern the settlement negotiations at issue, notwithstanding LaGen’s

testimony “that it made a decision to change its MATS compliance plan as part of a presentation



5
 The Customer Cooperatives do not expressly seek an extension of any deadlines under Rule 16(b)(4). They do
assert, however, that there are “grounds for finding good cause to grant this motion.” (R. Doc. 84 at 1). It is unclear
what this assertion of “good cause” references because the Customer Cooperatives do not seek a protective order.

                                                           7
by three non-attorney employees in ‘early’ September 2012” and “that the change was not driven

by the settlement negotiations with EPA.” (R. Doc. 84-1 at 7).

               2.      The Attorney-Client Privilege

       The attorney-client privilege protects communications, made in confidence, between the

client and the attorney for the purpose of obtaining/giving legal advice, and the party invoking it

has the burden of demonstrating each element of the privilege. King v. University Healthcare

System, L.C., 645 F.3d 713, 720 (5th Cir. 2011). “The attorney-client privilege exists to protect

confidential communications and to protect the attorney-client relationship and is waived by

disclosure of confidential communications to third parties.” Shields v. Sturm, Ruger & Co., 864

F.2d 379, 382 (5th Cir. 1989). Furthermore, “[w]hen confidential communications are made a

material issue in a judicial proceeding, fairness demands treating the defense as a waiver of the

privilege.” Conkling v. Turner, 883 F.2d 431, 434 (5th Cir. 1989). “The great weight of

authority holds that the attorney-client privilege is waived when a litigant places information

protected by it in issue through some affirmative act for his own benefit, and to allow the

privilege to protect against disclosure of such information would be manifestly unfair to the

opposing party.” Id. (internal punctuation omitted).

       The Customer Cooperatives argue that LaGen has waived its assertions of attorney-client

privilege with respect to the Consent Decree settlement negotiations in lieu of statements made

in LaGen’s February 29, 2016 presentation to its customers titled “Big Cajun II Update” and

statements made by Ms. Vosburg at her deposition. (R. Doc. 84-1 at 4-6). These statements

concern the settlement negotiations between LaGen (or its parent company) with EPA. Nothing

in these statements involve the disclosure of privileged communications between LaGen (or its

parent company) and its counsel. Moreover, LaGen has not put its privileged communications



                                                 8
with respect to settlement negotiations at issue through its pleadings. With respect to the

Consent Decree, which the Customer Cooperatives put at issue by commencing the instant

action, LaGen does not assert any defense based upon its settlement negotiations. Instead,

LaGen specifically asserts in its Answer that the “Consent Decree is a matter of public record

and that written documents are the best evidence of the content, substance, terms and provisions

contained therein.” (R. Doc. 30 at 11).

        Based on the foregoing, the Court finds no basis for concluding that LaGen has waived

the attorney-client privilege with respect to confidential communications between LaGen and its

own counsel concerning settlement negotiations with EPA or LDEQ, whether that privilege was

raised with respect to deposition testimony or withheld documents. Furthermore, the Customer

Cooperatives have made no specific arguments otherwise challenging the propriety of LaGen’s

designation as attorney-client privileged eight entries on its privilege log dated between August

31, 2012 to September 7, 2012. The privilege log indicates that all of the communications

involved counsel and pertain to the communication of legal advice regarding litigation or

environmental law. (R. Doc. 84-9).6 Accordingly, the Court will not require LaGen to disclose

any attorney-client privileged communications in light of the instant motion.

                 3.      The Consent Decree Negotiations

         The Court continues its analysis because LaGen has also instructed deponents not to

answer questions, or otherwise objected to Rule 30(b)(6) topics, on the basis that the questions

also inquired into settlement negotiations involving LaGen, EPA, and LDEQ with respect to the

Consent Decree. While the Court has concluded that confidential communications between




6
 In addition, three of the communications were also withheld on the basis of work product immunity. The
Customer Cooperatives raise no arguments based on that doctrine.

                                                       9
LaGen and its counsel remain protected by the attorney-client privilege, the Court must

determine whether third-party settlement negotiations are also protected from discovery.

       LaGen argues that the settlement negotiations are outside the scope of discovery because

such negotiations are irrelevant and also subject to a “settlement privilege” under federal

common law. Both of these arguments focus on Rule 408 of the Federal Rules of Evidence,

which provides the following:

       (a) Prohibited Uses. Evidence of the following is not admissible--on behalf of
       any party--either to prove or disprove the validity or amount of a disputed claim
       or to impeach by a prior inconsistent statement or a contradiction:

               (1) furnishing, promising, or offering--or accepting, promising to accept,
               or offering to accept--a valuable consideration in compromising or
               attempting to compromise the claim; and

               (2) conduct or a statement made during compromise negotiations about the
               claim--except when offered in a criminal case and when the negotiations
               related to a claim by a public office in the exercise of its regulatory,
               investigative, or enforcement authority.

       (b) Exceptions. The court may admit this evidence for another purpose, such as
       proving a witness’s bias or prejudice, negating a contention of undue delay, or
       proving an effort to obstruct a criminal investigation or prosecution.

Fed. R. Evid. 408.

       LaGen’s argument based on relevance is misplaced. “Information within the scope of

discovery need not be admissible in evidence to be discoverable.” See Fed. R. Civ. P. 26(b)(1).

Accordingly, even if evidence of settlement negotiations is ultimately ruled as inadmissible

pursuant to Rule 408, that evidentiary rule does not necessarily preclude discovery of settlement

negotiations. See, e.g., Nutrition Distribution LLC v. IronMag Labs, LLC, No. 15-8233, 2018

WL 6307882, at *1 (C.D. Cal. Oct. 29, 2018) (rejecting objections to discovery based on Rule

408 of the Federal Rules of Evidence in light of the scope of discovery as defined by Rule 26 of

the Federal Rule of Civil Procedure); Hyde & Hyde, Inc. v. Mount Franklin Food, LLC, No. 11-

                                                10
08, 2012 WL 12862826, at *2 (W.D. Tex. Jan. 6, 2012) (“Because Federal Rule of Civil

Procedure 26 makes clear that inadmissable evidence may be discoverable, it follows that Rule

408 does not render settlement discussions undiscoverable merely by making them

inadmissible.”).

       Evidence of settlement negotiations may be admissible under certain circumstances. Fed.

R. Evid. 408(b). Among other things, evidence of settlement negotiations may be admissible for

the purposes of interpreting a settlement agreement. See Basha v. Mitsubishi Motor Credit of

Am., Inc., 336 F.3d 451, 454 n.4 (5th Cir. 2003); see also Westchester Specialty Ins. Services,

Inc. v. U.S. Fire Ins. Co., 119 F.3d 1505, 1512–13 (11th Cir. 1997) (admitting evidence of

settlement “for the permissible purpose of resolving a factual dispute about the meaning of the

settlement agreement”); Central Soya Co., Inc. v. Epstein Fisheries, Inc., 676 F.2d 939, 944 (7th

Cir. 1982) (explaining that evidence regarding a settlement may be admissible to demonstrate the

settlement’s terms).

       The Court finds it appropriate to allow discovery with respect to the Consent Decree

settlement negotiations. The Fifth Circuit has recognized that a Consent Decree is subject to

general principles of contract interpretation, which may allow for the admission of parol

evidence if the terms of the Consent Decree are ambiguous:

       Consent decrees have a ‘hybrid nature’ between judgment and contract. Thus,
       when interpreting a consent decree, general principles of contract interpretation
       govern. The determination of whether a contract is ambiguous is left to the court
       while the interpretation of a contract found to be ambiguous is left to the jury.
       However, consent decrees are judgments despite their contractual nature. . . .

       A consent decree is ambiguous when it is reasonably susceptible to more than one
       meaning, in light of surrounding circumstances and established rules of
       construction. As part of determining whether ambiguity exists, the court must
       look at the contract as a whole in light of the circumstances existing at the time of
       execution. If a question relating to a contract’s construction or ambiguity arises,
       the court examines the contract’s wording in context of the surrounding

                                                11
         circumstances. Additionally, parol evidence may be admitted for the purpose of
         ascertaining the true intentions of the parties expressed in the contract.

City of El Paso, Tex. v. El Paso Entm’t, Inc., 464 F. App’x 366, 370-72 (5th Cir. 2012) (internal

citations and punctuation omitted); see also Dixie Campers, Inc. v. Vesely Co., 398 So. 2d 1087,

1089 (La. 1981) (“Although parol evidence is inadmissible to vary the terms of a written contract

. . ., when the terms of a written contract are susceptible to more than one interpretation, or there

is uncertainty or ambiguity as to its provisions, or the intent of the parties cannot be ascertained

from the language employed, parol evidence is admissible to clarify the ambiguity and to show

the intention of the parties.”) (citations omitted). Accordingly, while parol evidence may not

ultimately be admissible with respect to the interpretation of the Consent Decree, it is

nevertheless relevant to the parties’ claims and defenses in this action.7

         In support of its argument that the Court should recognize a “settlement privilege” in the

federal common law, LaGen relies upon the Sixth Circuit decision Goodyear Tire & Rubber Co.

v. Chiles Power Supply, Inc., 332 F.3d 976 (6th Cir. 2003). Other circuits have declined to adopt

an implied settlement privilege. See In re MSTG, Inc., 675 F.3d 1337, 1342 (Fed. Cir. 2012)

(declining to adopt a settlement privilege with respect to royalties and damage calculations in

patent litigation action in light of the various factors identified by the Supreme Court in assessing

the propriety of recognizing an implied privilege); In re General Motors Corp. Engine

Interchange Litigation, 594 F.2d 1106, 1124 n. 20 (7th Cir. 1979) (finding “no convincing basis”

for proposition that “the conduct of the settlement negotiations is protected from examination by




7
  LaGen acknowledges in support of its own motion to compel that non-contractual evidence of a parties’ intent with
respect to a contract is discoverable prior to a legal determination with respect to whether the contractual language is
ambiguous. (R. Doc. 85-2 at 7-9). The trial judge has the discretion to decide at the appropriate time before or
during trial whether evidence of settlement negotiations is admissible for this purpose (or any other purpose) under
Rule 408. Belton v. Fibreboard Corp., 724 F.2d 500, 505 (5th Cir. 1984) (“Whether to admit evidence [under Rule
508] for another purpose is within the discretion of the trial court. . . .”).

                                                          12
some form of privilege”); see also In re Subpoena Issued to Commodity Futures Trading

Comm'n, 370 F. Supp. 2d 201, 207-12 (D.D.C. 2005) (rejecting Goodyear analysis); Matsushita

Elec. Indus. Co. v. Mediatek, Inc., No. 05-3148, 2007 WL 963975, at *2-6 (N.D. Cal. Mar. 30,

2007) (same); Performance Aftermarket Parts Grp., Ltd. v. TI Grp. Auto. Sys., Inc., No. 05-4251,

2007 WL 1428628, at *3 (S.D. Tex. May 11, 2007) (same). The Fifth Circuit has not recognized

an implied settlement privilege under the federal common law. Given the language of Rule 408,

the analysis in the foregoing decisions, and the Fifth Circuit’s jurisprudence with respect to the

potential admissibility of settlement negotiations with respect to the interpretation of Consent

Decrees, the Court finds no basis for holding that an implied settlement privilege precludes

discovery of the settlement negotiations involving LaGen, EPA, and LDEQ with respect to the

Consent Decree.

       Given the foregoing, the Court will allow the Customer Cooperatives to question Jennifer

Vosburg, Verne Shortell, Doug Pedigo, and LaGen (through its corporate representative) about

LaGen’s settlement negotiations involving LaGen, EPA, and LDEQ with respect to the Consent

Decree. LaGen’s counsel improperly instructed the individual deponents to not respond to

questions regarding settlement negotiations to the extent such questioning did not seek

confidential communications between LaGen and its counsel. See Fed. R. Civ. P. 30(c)(2).

Similarly, to the extent LaGen withheld testimony with respect to Categories 3, 9, and 10 as

identified in LaGen’s objections to its deposition notice, LaGen must provide a Rule 30(b)(6)

representative for further questioning.




                                                 13
III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Plaintiffs’ Motion to Compel Discovery of Defendant’s Consent

Decree Negotiations with the Environmental Protection Agency (R. Doc. 84) is GRANTED IN

PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the Customer Cooperatives may question the

following deponents on settlement negotiations involving LaGen, EPA, and LDEQ with respect

to the Consent Decree: Jennifer Vosburg, Verne Shortell, and Doug Pedigo. The continued

depositions shall take place within 15 days of the date of this Order, or as otherwise agreed upon

by the parties, and shall not exceed one hour each.

       IT IS FURTHER ORDERED that the Customer Cooperatives may question LaGen on

Categories 3, 9, and 10 as identified in LaGen’s objections to its deposition notice. The

continued Rule 30(b)(6) deposition of LaGen shall take place within 15 days of the date of this

Order, or as otherwise agreed upon by the parties, and shall not exceed two hours.

       IT IS FURTHER ORDERED that the parties shall bear their own costs.

       Signed in Baton Rouge, Louisiana, on May 1, 2019.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                14
